Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
It is specifically suggested that the title should be amended to contain reference to the use of water circulation and the control of the claimed system and method based on indoor latent and sensible heat loads.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
“a water temperature controller” of claim 2, taught in line 7 of the claim and identified as the “air-conditioning control device 4 (water temperature control means)” including a processor, memory, and user interface of ¶ 26 of the disclosure, and equivalents thereof, and
“an air-conditioning control device” of claim 6, taught in line 1 of the claim and identified as “air-conditioning control device 4 (water temperature control means)” including a processor, memory, and user interface of ¶ 26 of the disclosure, and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
In this case, claim 6 is drawn to an “air-conditioning control device” claimed for use with certain elements (a heat source unit and a water circulator) but not limited as having any specific structure and thus invoking interpretation under 35 U.S.C. 112(f) as described above in the Claim Interpretation section of this action.  Because the claim includes no structure besides the invocation of 112(f), it is a single means claim as defined in MPEP 2164.08(a), and is thus rejected as lacking enablement as set forth in that section of the MPEP.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites that “an indoor humidity of the indoor space is regarded as the indoor latent heat load”.  It is not clear from this teaching in what way or by who or what it is so “regarded” or in what way the humidity being “regarded as” a heat load affects the structure required of the air conditioning system of the claim.  This teaching as presented appears to reflect the use of a sensed humidity as a heat load but it is not clearly recited if this is a relation used in the control of the system, in its design, or some other process or procedure and further it is not clear whether it is “regarded” as such by the controller of the system (e.g. the humidity is used as a value representative of the heat load) by a designer of the system (e.g. the system is designed to address high humidity in a way that also addresses a high latent heat load) or some other person or apparatus.  The claim further teaches that “an indoor temperature of the indoor space is regarded as the indoor sensible temperature load”, the meaning of which with regard to the claimed air-conditioning system is unclear for the same reasons.  As such, the scope of claim 9 cannot be positively ascertained and the claim is thus rejected under 35 U.S.C. 112(b) as being indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 depends from claim 2, reciting “the air-conditioning system according to claim 2” but does not recite any structure or features of this system, instead only reciting that an indoor humidity is “regarded as” the indoor latent heat load and an indoor temperature is “regarded as” the indoor sensible heat load, with no limitations regarding the detection, storage, processing, or use of these values or any teachings of structure related to them.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-4, and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2015/0115047 A1 to Okamoto et al.

    PNG
    media_image1.png
    515
    738
    media_image1.png
    Greyscale

Okamoto teaches limitations from claim 2 in fig. 1, shown above, an air-conditioning system comprising: 

an air conditioner (20) configured to perform heat exchange between the water supplied by the heat source unit and air taken in from an indoor space (RM) (¶ 40); 
a water circulator (circulating pump 42 of ¶ 38) configured to circulate the water between the heat source unit (50) and the air conditioner (20) (as shown in fig. 1 and taught in ¶¶ 38-39); and 
a water temperature controller (80, not shown in fig. 1 but taught in ¶ 43) configured to control 
the heat source unit to lower temperature of the water supplied by the heat source unit (“increasing the quantity of cooling” which includes reducing “the temperature of the water circulating in the cooling heat exchanger” as taught in ¶¶ 9 and 116), in accordance with an increase in an indoor latent heat load of the indoor space (as taught in ¶ 9, this operation is used in processing a latent heat load), and 
a discharge rate of the water circulator (“the volume of water can be increased to increase the quantity of cooling per unit time” as taught in ¶¶ 9 and 116) to lower the temperature of the water flowing from the air conditioner back to the heat source unit (as taught in both ¶¶ 9 and 16, this increase in circulation can include a reduction in water temperature supplied and thus also the water temperature returning from the space), in accordance with an increase in an indoor sensible heat load of the indoor space (as taught in ¶ 9, this operation is used in processing a sensible heat load).


a correlation between the indoor latent heat load and an indoor humidity of the indoor space by repeating at regular time intervals a process of (i) calculating a latent heat capacity of the air conditioner and (ii) generating data that indicates association between the calculated latent heat capacity and the indoor humidity, and 
a correlation between the indoor sensible heat load and an indoor temperature of the indoor space by repeating at regular time intervals a process of (i) calculating a sensible heat capacity of the air conditioner and (ii) generating data that indicates association between the calculated sensible heat capacity and the indoor temperature 
(as taught in ¶¶ 109-110, the controller of the air conditioning system 10 includes a PID controller 101 and 102 (of temperature and humidity, respectively) performing in iterative estimation to establish estimates of latent heat load and sensible heat load for setting the operations and thus the capacities of the air conditioning system 10.)

Okamoto teaches limitations from claim 4, the air-conditioning system according to claim 3, wherein the learner calculates the latent heat capacity of the air conditioner based on humidity of air taken in by the air conditioner, humidity of air blown from the air conditioner, and a flow rate of air blown from the air conditioner, and calculates the sensible heat capacity of the air conditioner based on temperature of the air taken in by the air conditioner, temperature of the air blown from the air conditioner, and the flow rate of the air blown from the air conditioner (as taught in ¶ 109, the output values of the 
Okamoto teaches limitations from claim 6 in fig. 1, shown above, an air-conditioning control device for control of:
a heat source unit (chiller unit 50) configured to supply temperature-controlled water (via the circuit 40, as taught in ¶ 38, “a closed circuit filled with water as a heating medium”); 
a water circulator (circulating pump 42 of ¶ 38) configured to circulate the water between the heat source unit (50) and the air conditioner (20) (as shown in fig. 1 and taught in ¶¶ 38-39); and 
wherein the air-conditioning control device controls
the heat source unit to lower temperature of the water supplied by the heat source unit (“increasing the quantity of cooling” which includes reducing “the temperature of the water circulating in the cooling heat exchanger” as taught in ¶¶ 9 and 116), in accordance with an increase in an indoor latent heat load of the indoor space (as taught in ¶ 9, this operation is used in processing a latent heat load), and 
a discharge rate of the water circulator (“the volume of water can be increased to increase the quantity of cooling per unit time” as taught in ¶¶ 9 and 116) to lower the temperature of the water flowing from the air conditioner back to the heat source unit (as taught in both ¶¶ 9 and 16, this increase in circulation can include a reduction in water 

Regarding the limitations of claim 7, refer to the above rejection of claim 2. 

Regarding the limitations of claim 8, refer to the above rejection of claims 2 and 7.
Regarding the recited method being stored as a program in “a non-transitory computer-readable recording medium”, refer to ¶ 49 and 114 of Okamoto which teaches such instructions being stored in such a medium for execution by the processor of the control device of Okamoto’s system.

Okamoto teaches limitations from claim 9, the air-conditioning system according to claim 2, wherein an indoor humidity of the indoor space is regarded as the indoor latent heat load and an indoor temperature of the indoor space is regarded as the indoor sensible heat load (Okamoto teaches the processing of a sensible heat load and a latent heat load to be performed by adjusting temperature and humidity in the Abstract of his disclosure, in addition to ¶ 32 and other locations in the disclosure).
It will be noted that this claim does not appear to limit the structure of the claimed air conditioning apparatus as what a given value is “regarded as” does not teach any structure or requirements for the apparatus.  Refer to the above rejections of this claim under 35 U.S.C. 112 for further information.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto as applied to claim 2 above, and further in view of US Patent No. 8,930,029 B2 to Desrochers and US Patent No. 8,548,607 B1 to Belz et al.

Regarding claim 5, Okamoto teaches an air-conditioning system in which ongoing estimations of both latent heat load and sensible heat load of air in an indoor space are generated to control the operation of the system for control of both humidity and temperature of the air.  Okamoto does not teach these two heat loads to be detected using detectors which, among other factors a number of person present in the space, indoor and outdoor properties and a ventilation air flow rate.  Desrochers teaches in col. 5, lines 4-25, that a plurality of factors, including the amounts of return and outdoor air being provided to a space, outdoor conditions, and the occupant density in the space can significantly affect the latent and sensible cooling requirements of an air-conditioning system.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Okamoto with the teachings of Desrochers to account for occupant density, the flows of return and outside air, and the indoor and outdoor conditions in order to more accurately determine the temperature and humidity control 
Neither Okamoto nor Belz teaches the amount of power consumed in the indoor to be a factor detected and used in control of sensible heat load.  Belz teaches in col. 22, lines 33-42, that a climate control system may be used in combination with an energy control system such that, for example, the controlled temperature in unoccupied parts of a facility or building may be raised to meet energy consumption targets for the space as a whole.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Okamoto with the energy consumption-based temperature control of Belz in order to allow the air-conditioning system to operate in a way that consumes less energy with this reduction in energy being tailored to the building or facility in question for maximum user convenience and comfort (such as raising the temperatures of unoccupied spaces) as taught in col. 22, lines 33-42 of Belz.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385.  The examiner can normally be reached on Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        16 March 2021
/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763